DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 3, 4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

With respect to claim 3, the closest prior art Matsunaga (USPAT 7352521) in view of Scott et al. (PGPUB 20020044361), fails to disclose in combination with all of the other elements of the claim wherein the lens includes a pair of flat surface regions inclined to each other in a cross section in the first direction passing through the optical axis. Modification of Matsunaga and/or Scott to include a pair of inclined flat surface regions passing through the optical axis would destroy the image presented to a wearer. In order to accommodate the drastic change to the image the free-form prism surfaces of Matsunaga would need to be completely redesigned in order to affectively correct the distortion caused by changing the image so close to the source of light. Applicant states in [0040] of their specification that the including the planar surfaces to the lens results in correcting trapezoidal distortion.
Claim 4 depends from claim 3.

Regarding claim 6, the closest prior art Matsunaga (USPAT 7352521) in view of Scott et al. (PGPUB 20020044361), fails to disclose in combination with all of the other elements of the claim wherein the lens has positive optical power in the cross section in the second direction passing through . 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 7, 9-10, 12 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga (USPAT 7352521) in view of Scott et al. (PGPUB 20020044361).

Regarding claim 1, Matsunaga discloses a virtual image display apparatus comprising: 
an image forming unit (Figs. 2 or 3, 101 or SI – while SI is a light source it illuminates the system so as to form an image to be viewed. The office notes that the applicant’s specification does not limit the type, or definition, of an image forming unit, but gives examples of what may be used in [0024] of their 
a lens configured to refract imaging light from the image forming unit (Figs. 2 or 3, 11, 12, 13 or 23); 
a first mirror member configured to reflect imaging light that passed through the lens (S9 within 12 or 22); 
a second mirror member configured to reflect the imaging light reflected by the first mirror member (S2 within 11 or 21); and
a third mirror member configured to reflect the imaging light reflected by the second mirror member toward a position of an exit pupil (light is reflected by each mirror surface S3-S5 such that light from S3 emits light through S2 toward S1), 
wherein the lens is asymmetric with respect to an optical axis in a first direction corresponding to an eccentric direction defined by the first mirror member and the second mirror member, and is symmetric with respect to the optical axis in a second direction orthogonal to the first direction (Tables 2 and 3, where lens 13 or cemented lens 23 are both cylindrical lenses. Table 2 shows surfaces 13 and 14 have different radii and are thus asymmetric along the optical axis and Table 3 shows surfaces 13, 14 and 15 each have different radii where S14 is much larger, nearly planar in Fig. 3 compared to S13 and S15. Tables 2 and 3 provide sufficient shape data to determine that the curvature of the lens surfaces are symmetric based on them being cylindrical and the each that each freeform surface is further defined using aspheric data in the table).
Matsunaga does not disclose wherein the third mirror member is transmissive (The office is interpreting this term based on the applicant’s specification paragraph [0037]).
However, Scott teaches a freeform reflective prism that is also transmissive ([0032]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Matsunaga and Scott such that the third prism was transmissive motivated by improving the wearer’s safety by allowing them to see their environment.

    PNG
    media_image1.png
    337
    339
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    241
    261
    media_image2.png
    Greyscale

Image 1. Above are cut-outs taken from Figs. 2 and 3 (left and right respectively) of the Matsunaga disclosure. Here, it can be seen that both 13 and 23 refract light incoming from the display unit at surfaces S14 and S15, the office believes S15 should be pointing to where S19 is located as they both correspond to the same surface per Col. 14 lines 1-4, respectively and exiting from S13 in each. Further, especially noticeable in 23, the shape of the S13-S14 and/or s14-s15 surface lens has a different thickness along the optical axis. 

Regarding claim 2, modified Matsunaga discloses wherein the lens has optical power smaller in the first direction than in the second direction (Tables 2 and 3 where the lenses are cylinder lenses. A cylinder lens comprises a non-power axis, zero or low power, and a power axis, high power relative to the non-power axis. Col. 15 lines 25-26 where there is lens power only on the generatrix section. See also Col. 3 lines 21-30, where the generatrix section focal length is provided by an expression. Figs. 2 and 3 both provide an X-Y-Z coordinate system relative to the lenses.)

Regarding claim 7, modified Matsunaga discloses wherein a reflecting surface of each of the first mirror member, the second mirror member, and the third mirror member is an aspheric surface or a free curved surface (Tables 2 and 3).



	Regarding claim 10, modified Matsunaga discloses further comprising a fourth mirror member in an optical path between the first mirror member and the lens (S14 in Fig. 2 or S15 in Fig. 3 is a reflecting mirror that reflects light prior to entering 13 or 23).

	Regarding claim 12, modified Matsunaga discloses wherein the third mirror member covers a position of the exit pupil and has a shape concaved toward the exit pupil (S3 is concave).

	Regarding claim 15, modified Matsunaga does not explicitly disclose wherein an area of the first mirror member is greater than an area of the second mirror member. In Tables 2 and 3 it appears Matsunaga gives a X, Y, and Z coordinates for each of the surfaces (S2 and S9), which would correspond to the first and second mirror sections. However, the office is unable to calculate with confidence the size of these areas based on the data in these Tables alone.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination).  This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the mirror assemblies such that an area of the first mirror member is greater than an area of the second mirror member, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one having ordinary skill in the art would seek to modify the size of the respective mirror surfaces motivated by reducing the size of the device.

	Regarding claim 16, modified Matsunaga does not disclose wherein the refractive member of the refractive reflective optical member includes a material having an Abbe number greater than or equal to 50.
	However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination).  This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the material of the lens to have an abbe number greater than or equal to 50, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one having ordinary skill in the art would seek to modify the abbe number to be greater than or equal to 50 motivated by improving image quality.

Regarding claim 17, modified Matsunaga discloses wherein a distance between the second mirror member and a position of the exit pupil is greater than or equal to 14 mm (Table 2 where S1 is defined as the origin in Col. 15 lines 15-27 and Table 2 shows the Z distance from the origin of S3 to be 31.5 mm).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga in view of Scott and further in view of Osterhout et al. (PGPUB 20130314303).


However, Osterhout teaches a head-up display system (100) including a lens (216) for creating telecentric illumination of an image forming unit ([0286]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine modified Matsunaga and Osterhout such the lens provided telecentricity at the image forming unit side of the system motivated by improving image quality.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga in view of Scott and further in view of Yamazaki (USPAT 7081999).

Regarding claim 8, modified Matsunaga discloses wherein a reflecting surface of each of the second mirror member and the third mirror member is an aspheric surface or a free curved surface (Tables 2 and 3).
Modified Matsunaga does not disclose wherein a lens surface of the lens is an aspheric surface or a free curved surface. 
However, Yamazaki teaches a HUD device comprising a partially reflective mirror lens (7) wherein the reflective portion of the lens is free-form (Col. 9 lines 6-10).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine modified Matsunaga and Yamazaki such that the lens surface of the lens is an aspheric surface or a free curved surface motivated by improving optical performance.
	
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga in view of Scott and further in view of Tsuyuki et al. (PGPUB 20080055193).


However, Tsuyuki teaches a similar HUD device (Fig. 1A) wherein the image forming unit displays a distorted modification image for correcting a distortion aberration by the optical system ([0041]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine modified Matsunaga and Tsuyuki such that the display provided a pre-distorted image motivated by improving image quality.

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga in view of Scott and further in view of Inoguchi et al. (USPAT 6493146).

Regarding claim 13, modified Matsunaga does not explicitly disclose wherein an optical axis passing through the lens, the first mirror member, the second mirror member, and the third mirror member is arranged along a plane extending in a substantially vertical direction intersecting a lateral direction in which a pair of pupils of an observer are aligned.
However, Inoguchi discloses a similar HUD device comprising a multi-reflective prism assembly (Fig. 8) wherein the first and second mirror surfaces are above the third mirror surface (Fig. 8). This arrangement results in a vertical assembly extending above the user’s eyes that emits light to the wearer’s pupil. A normal person’s eyes would be laterally orthogonal to this vertical assembly.
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine modified Matsunaga and Inoguchi such that the first and second mirrors were located above the third mirror motivated by improving the wearability of the device.

Regarding claim 14, modified Matsunaga discloses wherein the first mirror member and the second mirror member are disposed at an upper side of the third mirror member to correspond to a head side of an observer (Fig. 8 of Inoguchi).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRAVIS S FISSEL/             Primary Examiner, Art Unit 2872